DETAILED ACTION
This Non Final Office Action is in response to Application filed on 01/28/2021.
Claims 1-20 filed on  01/28/2021 are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on  01/28/2021 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  01/28/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly an initialed and dated copy of Applicant's IDS form 1449 filed  01/28/2021 are attached to the instant Office action. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.

The abstract of the disclosure is objected to because it contains more than 150 words.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)  the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)  the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “secure module is configured to process…” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation “secure module is configured to process…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification merely states the claimed function of processing data and generating keys in [0008, 0051, 0057, 0062-0067, 0088], there is no disclosure of any particular structure, either explicitly or inherently, to perform the data arrangement. The use of the term “secure module” is not adequate to structure for performing the function because performing the claimed function can be done in a number of ways, hardware, software program or combination, hence, “secure module” does not describe a particular structure for the function and provide enough description for one of ordinary skill in the art to understand which “secure module” structure or structures perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Dependent clams are also rejected based on dependency.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the aforementioned claimed function of processing data and generating keys. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 9893885 B1), hereinafter Miller in view of Nemiroff (US 8971530 B2), hereinafter Nemiroff, and Ionescu et. al. (US 20210042243 A1), hereinafter Ionescu.

	Regarding claim 1, Miller teaches a nonvolatile memory device comprising a memory cell array and a secure module (Miller Figure 3 Col. 4 line 4-11“non-volatile memory, also referred to as persistent memory”), 
wherein the secure module (Miller Col. 18 line 49-67, Col. 19 line 1-3, the process of generating keys from reduced set of information or prime numbers) is configured to 
process first data including information [about the nonvolatile memory device] stored in the memory cell array to generate a first password key (Miller Col. 11 line 15-21 “Process 702: Load reduced set of information into a processor cache from a persistent memory; Process 704: Generate a cryptographic key based on the reduced set of information; and Process 706: Performing cryptographic operations using the private key.”), 
process second data including information [about the nonvolatile memory device] stored in the memory cell array to generate a second password key (Miller Col. 18 line 49-67, Col. 19 line 1-3 “…in process 1402, key provisioning system 1200 is configured to generate two or more sets of prime numbers or two or more reduced sets of information suitable for deriving keys for an asymmetric cryptographic scheme, e.g., RSA. In process 1404, key provisioning system 1200 stores or programs prime numbers or reduced sets of information into a first memory of a computer device, e.g., device 1230 in FIG. 12. The first memory can be a persistent memory, such as a fuse-based memory. In some embodiments, the computing device is configured to generate the keys using the prime numbers or other reduced set of information.”), 
[generate a public key and a secret key by a public-key cryptography algorithm, using the first password key and the second password key], and 
provide the first password key, the second password key, [the public key, and the secret key] to the memory cell array (Miller Col. 16 line 34-37 “if the device has multiple user logins the device may be configured to generate and use a different private key for each of the user logins”, where the generated/provided private keys are required to be stored to perform cryptographic operations), 
wherein the memory cell array is configured to store the first password key, the second password key[, the public key, and the secret key] (Miller Col. 16 line 34-37 “if the device has multiple user logins the device may be configured to generate and use a different private key for each of the user logins”, where the generated/provided private keys are required to be stored to perform cryptographic operations), 
wherein the second data is different from the first data (Miller discloses in Col. 16 line 34-37 utilizing different private keys for different users, where a key is generated based on two prime numbers, as illustrated in Figure 6 and disclosed in Col. 10 line 45-55 and Col. 3 line 24-26, where first private key different from second private key require different prime numbers (reduced data) corresponding to first data and second data), 
wherein a value of the first password key value and a value of the second password key are prime numbers (Miller Col. 10 line 1-6 and Col. 18 line 49-67, Col. 19 line 1-3 discloses prime numbers utilized as part of the processed/derived keys), and 
wherein the public key is provided to a host connected to the nonvolatile memory device (Miller illustrates in Figure 2 providing public key 252 from a memory of a user device C 260 to a different user device D 270, i.e. host ).
Miller does not disclose the below limitations.
  Nemiroff discloses generate a public key and a secret key by a public-key cryptography algorithm, using the first password key and the second password key (Nemiroff Figure 3 illustrates two seeds 316, two data, where one seed 316 is processed to generate a first prime pseudo-random number (PRN) (330-332, 360) and the other seed is processed to generate as second prime pseudo-random number (PRN) (350-352, 362), where the first generated PRN and second generated PRN are used to generate RSA key pair, i.e. public key and private key, Col. 5 line 4-11 “In box 360, the pseudo-random prime number from box 332 is used as the first input to key generator 260. In box 362, the pseudo-random prime number from box 352 is used as the second input to key generator 260. In box 364, key generator generates an RSA key pair using the first input as the first prime number and the second input as the second prime number.”),
provide the public key, and the secret key, wherein the memory cell array is configured to store the public key, and the secret key (Nemiroff Col. 5 line 30-31 discloses “…use the RSA key pair within the system”, Col. 2 line 6-11 “…information processing systems may use one or more cryptographic keys to encrypt and decrypt information. It may be desirable to store these key(s) in non-volatile storage within or otherwise accessible to an information processing system, so that the same key(s) may be used by the same system before and after the system is powered off.”, where Nemiroff discloses generating key pairs from processed prime numbers, and utilizing a non-volatile storage for storing keys, and further discloses in Col. 5 line 11-24 regenerating the key pair. Examine notes that further regeneration of key pairs requires storing the key pairs for further use to the key pairs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teaching of Nemiroff to utilize the above feature, with the motivation of decrypting encrypted data information using RSA key pairs, as recognized by (Nemiroff Col. 2 line 5-22).
Miller in view of Nemiroff do not explicitly disclose the below limitation.
Ionescu discloses process first and second data including information about the nonvolatile memory device stored in the memory cell array to generate a first and second password key (Ionescu illustrates in Figure 3 a table for generating a key based on a dc value of a voltage on a device, [0028] “We encrypt the data that needs to be sent, then delete the encryption key, and send the voltage values to Device 2(303), namely 0.6V and 0.3V. Device 2 receives the encrypted data (over the first channel) and generates the decryption key using the voltage values received over the second channel, by using the table of FIG. 3 or a similar table in order to decrypt the received data. This method can be used to generate both symmetrical and asymmetrical encryption/decryption keys, by using tables similar to the one of FIG. 3.”, where the voltage value of 0.3 or o.6 corresponds to a “direct current” voltage trim data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller in view of Nemiroff and Haensch to incorporate the teaching of Ionescu to utilize the above feature, with the motivation of generating encryption keys on multiple devices, without transferring the keys, as recognized by (Ionescu Abstract and throughout).
 
Regarding claim 10, Miller in view of Nemiroff and Ionescu teaches the nonvolatile memory device of claim 1, wherein encryption data, which is encrypted using the public key provided to the host, is provided from the host (Miller Col. 4 line 43-46 “…an encryption key can be published for multiple users to use and encrypt messages. However, only the receiving party has access to the decryption key that enables encrypted messages to be read.”).

Regarding claim 11, Miller in view of Nemiroff and Ionescu teaches the nonvolatile memory device of claim 10, wherein the encryption data is decrypted, using the secret key (Miller Col. 4 line 43-46 “…an encryption key can be published for multiple users to use and encrypt messages. However, only the receiving party has access to the decryption key that enables encrypted messages to be read.”).

Regarding claim 12, Miller teaches an electronic device (Miller discloses a system of computer chips with storage storing secret keys as disclosed in Col. 2 line 36-47, system of computing devices storing first plurality of bits, i.e. reduced set of information as disclosed in Col. 10 line 7-10 and Col. 11 line 36-41. ) comprising: 
a first memory device including a first memory cell array (Miller Col. 2 line 36-47, where one chip corresponds to a first memory device including a first memory cell array); and 
a second memory device including a second memory cell array (Miller Col. 2 line 36-47, where one chip of a plurality of chips corresponds to a second memory device including a second memory cell array), 
wherein the first memory device is configured to store first data and second data including information [about the first memory device in the first memory cell array] (Miller Col. 11 line 15-21 “Process 702: Load reduced set of information into a processor cache from a persistent memory; Process 704: Generate a cryptographic key based on the reduced set of information; and Process 706: Performing cryptographic operations using the private key.”, Col. 18 line 49-67, Col. 19 line 1-3 “…in process 1402, key provisioning system 1200 is configured to generate two or more sets of prime numbers or two or more reduced sets of information suitable for deriving keys for an asymmetric cryptographic scheme, e.g., RSA. In process 1404, key provisioning system 1200 stores or programs prime numbers or reduced sets of information into a first memory of a computer device, e.g., device 1230 in FIG. 12. The first memory can be a persistent memory, such as a fuse-based memory. In some embodiments, the computing device is configured to generate the keys using the prime numbers or other reduced set of information.”), 
wherein the second memory device is configured to store third data and fourth data including information [about the second memory device in the second memory cell array], wherein the first to fourth data are different from each other (Miller discloses computing devices as described above where each device performs the above process using its corresponding reduced set of information or prime numbers, corresponding to third and fourth data. Furthermore, Miller discloses in Col. 16 line 34-37 utilizing different private keys for different users, where a key is generated based on two prime numbers, as illustrated in Figure 6 and disclosed in Col. 10 line 45-55 and Col. 3 line 24-26, where first private key different from second private key require different prime numbers (reduced data) corresponding to first data and second data), 
wherein the first memory device is configured to process the first data to generate a first password key, process the second data to generate a second password key, a value of the first password key and a value of the second password key being prime numbers (Miller Col. 11 line 15-21 “Process 702: Load reduced set of information into a processor cache from a persistent memory; Process 704: Generate a cryptographic key based on the reduced set of information; and Process 706: Performing cryptographic operations using the private key.”, Col. 18 line 49-67, Col. 19 line 1-3 “…in process 1402, key provisioning system 1200 is configured to generate two or more sets of prime numbers or two or more reduced sets of information suitable for deriving keys for an asymmetric cryptographic scheme, e.g., RSA. In process 1404, key provisioning system 1200 stores or programs prime numbers or reduced sets of information into a first memory of a computer device, e.g., device 1230 in FIG. 12. The first memory can be a persistent memory, such as a fuse-based memory. In some embodiments, the computing device is configured to generate the keys using the prime numbers or other reduced set of information.”), 
[generate a first public key and a first private key by a public-key cryptography algorithm, using the first password key and the second password key], and 
store the first password key, the second password key[, the first public key and the first private key] in the first memory cell array (Miller Col. 16 line 34-37 “if the device has multiple user logins the device may be configured to generate and use a different private key for each of the user logins”, where the generated/provided private keys are required to be stored to perform cryptographic operations), 
wherein the second memory device is configured to process the third data to generate a third password key, process the fourth data to generate a fourth password key (Miller the same process of processing the first data and second data described above, but for different device as described above), 
a value of the third password key and a value of the fourth password key being prime numbers (Miller Col. 10 line 1-6 and Col. 18 line 49-67, Col. 19 line 1-3 discloses prime numbers utilized as part of the processed/derived keys), 
[generate a second public key and a second private key by the public-key cryptography algorithm, using the third password key and the fourth password key], and 
store the third password key, the fourth password key[, the second public key and the second private key] in the second memory cell array (Miller Col. 16 line 34-37 “if the device has multiple user logins the device may be configured to generate and use a different private key for each of the user logins”, where the generated/provided private keys are required to be stored to perform cryptographic operations, examiner notes that the above corresponds to a different device), and 
wherein the first to fourth password keys are different from each other (Miller discloses in Col. 16 line 34-37 utilizing different private keys for different users, where a key is generated based on two prime numbers, as illustrated in Figure 6 and disclosed in Col. 10 line 45-55 and Col. 3 line 24-26, where first private key different from second private key require different prime numbers (reduced data) corresponding to first data and second data), 
Miller does not disclose the below limitations.
Nemiroff discloses generate a first public key and a first private key by a public-key cryptography algorithm, using the first password key and the second password key, generate a second public key and a second private key by the public-key cryptography algorithm, using the third password key and the fourth password key (Nemiroff Figure 3 illustrates two seeds 316, two data, where one seed 316 is processed to generate a first prime pseudo-random number (PRN) (330-332, 360) and the other seed is processed to generate as second prime pseudo-random number (PRN) (350-352, 362), where the first generated PRN and second generated PRN are used to generate RSA key pair, i.e. public key and private key, Col. 5 line 4-11 “In box 360, the pseudo-random prime number from box 332 is used as the first input to key generator 260. In box 362, the pseudo-random prime number from box 352 is used as the second input to key generator 260. In box 364, key generator generates an RSA key pair using the first input as the first prime number and the second input as the second prime number.”, Nemiroff discloses different systems performing the above generations for unique keys, e.g. Col. 2 line 5-22), 
store the first public key and the first private key in the first memory cell array, store the second public key and the second private key in the second memory cell array (Nemiroff Col. 5 line 30-31 discloses “…use the RSA key pair within the system”, Col. 2 line 6-11 “…information processing systems may use one or more cryptographic keys to encrypt and decrypt information. It may be desirable to store these key(s) in non-volatile storage within or otherwise accessible to an information processing system, so that the same key(s) may be used by the same system before and after the system is powered off.”, where Nemiroff discloses generating key pairs from processed prime numbers, and utilizing a non-volatile storage for storing keys, and further discloses in Col. 5 line 11-24 regenerating the key pair. Examine notes that further regeneration of key pairs requires storing the key pairs for further use to the key pairs, Nemiroff discloses different systems performing the above storing for unique keys, e.g. Col. 2 line 5-22),
the first and second public keys are different from each other, and the first and second private keys are different from each other ( Nemiroff Col. 2 line 5-22 “different systems may use different keys”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teaching of Nemiroff to utilize the above feature, with the motivation of decrypting encrypted data information using RSA key pairs, as recognized by (Nemiroff Col. 2 line 5-22).
Miller in view of Nemiroff do not explicitly disclose the below limitation.
store information about the first memory device in the first memory cell array and store information about the second memory device in the second memory cell array  (Ionescu illustrates in Figure 3 a table for generating a key based on a dc value of a voltage on a device, [0028] “We encrypt the data that needs to be sent, then delete the encryption key, and send the voltage values to Device 2(303), namely 0.6V and 0.3V. Device 2 receives the encrypted data (over the first channel) and generates the decryption key using the voltage values received over the second channel, by using the table of FIG. 3 or a similar table in order to decrypt the received data. This method can be used to generate both symmetrical and asymmetrical encryption/decryption keys, by using tables similar to the one of FIG. 3.”, where the voltage value of 0.3 or o.6 corresponds to a “direct current” voltage trim data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller in view of Nemiroff and Haensch to incorporate the teaching of Ionescu to utilize the above feature, with the motivation of generating encryption keys on multiple devices, without transferring the keys, as recognized by (Ionescu Abstract and throughout).

Regarding claim 15, Miller in view of Nemiroff and Ionescu teaches the electronic device of claim 12, further comprising: a host configured to send and receive data to and from the first memory device and the second memory device, wherein the first public key and the second public key are provided to the host, and the host is configured to provide the first memory device with first encryption data obtained by encrypting the first data stored in the host using the first public key, and provide the second memory device with second encryption data obtained by encrypting the second data stored in the host using the second public key (Miller Col. 4 line 43-46 “…an encryption key can be published for multiple users to use and encrypt messages. However, only the receiving party has access to the decryption key that enables encrypted messages to be read.”, where each user has his/her own public key to be published, where the receiving user receives encrypted data with her/his own public key).  

Regarding claim 16, Miller in view of Nemiroff and Ionescu teaches the electronic device of claim 15, wherein: the first memory device is configured to decrypt the first encryption data, using the first private key, and the second memory device is configured to decrypt the second encryption data, using the second private key (Miller Col. 4 line 43-46 “…an encryption key can be published for multiple users to use and encrypt messages. However, only the receiving party has access to the decryption key that enables encrypted messages to be read.”, where each user has his/her own public key to be published, where the receiving user receives encrypted data with her/his own public key).
  
Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 9893885 B1), hereinafter Miller in view of Nemiroff (US 8971530 B2), hereinafter Nemiroff, Ionescu et. al. (US 20210042243 A1), hereinafter Ionescu, and Haensch et. al. (US 20160191255 A1), hereinafter Haensch.

Regarding claim 2, Miller in view of Nemiroff and Ionescu teaches the nonvolatile memory device of claim 1.
Miller in view of Nemiroff and Ionescu do not disclose the below limitation.
Haensch discloses wherein the first data includes unique ID data including production information of the nonvolatile memory device (Haensch [0084] “Specifically, the key is generated during fabrication of the circuit by depositing randomly either metallic or semiconducting carbon nanotubes. Thus, the randomness of the deposited carbon nanotubes (as either semiconducting or metallic) is the “key” itself. As will be described in detail below, once the key is generated during fabrication of the circuit it can be read from the chip and stored by the server.”, where the computerized deposit is performed by inputting random value for depositing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller in view of Nemiroff and Ionescu to incorporate the teaching of Haensch to utilize the above feature, with the motivation of  using of carbon nanotubes as an anti-tampering feature, as recognized by (Haensch Abstract).

Regarding claim 3, Miller in view of Nemiroff, Ionescu and Haensch teaches the nonvolatile memory device of claim 2, 
Miller in view of Nemiroff and Haensch do not discloses the below limitation.
Ionescu discloses wherein the second data includes direct current (DC) trim data including information about operating characteristics of the nonvolatile memory device (Ionescu illustrates in Figure 3 a table for generating a key based on a dc value of a voltage on a device, [0028] “We encrypt the data that needs to be sent, then delete the encryption key, and send the voltage values to Device 2(303), namely 0.6V and 0.3V. Device 2 receives the encrypted data (over the first channel) and generates the decryption key using the voltage values received over the second channel, by using the table of FIG. 3 or a similar table in order to decrypt the received data. This method can be used to generate both symmetrical and asymmetrical encryption/decryption keys, by using tables similar to the one of FIG. 3.”, where the voltage value of 0.3 or o.6 corresponds to a “direct current” voltage trim data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller in view of Nemiroff and Haensch to incorporate the teaching of Ionescu to utilize the above feature, with the motivation of generating encryption keys on multiple devices, without transferring the keys, as recognized by (Ionescu Abstract and throughout).

Regarding claim 13, Miller in view of Nemiroff and Ionescu teaches the electronic device of claim 12, 
Miller in view of Nemiroff and Ionescu do not explicitly disclose the blew limitation.
Haensch discloses wherein the first data includes unique identification (ID) data including production information of the first memory device, the third data includes unique ID data including production information of the second memory device, and the first data and the third data are different from each other (Haensch [0084] “Specifically, the key is generated during fabrication of the circuit by depositing randomly either metallic or semiconducting carbon nanotubes. Thus, the randomness of the deposited carbon nanotubes (as either semiconducting or metallic) is the “key” itself. As will be described in detail below, once the key is generated during fabrication of the circuit it can be read from the chip and stored by the server.”, where the computerized deposit is performed by inputting random value for depositing, therefore, generating a unique key for each circuit, where random deposit indicating different data for different devices).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller in view of Nemiroff and Ionescu to incorporate the teaching of Haensch to utilize the above feature, with the motivation of  using of carbon nanotubes as an anti-tampering feature, as recognized by (Haensch Abstract).

Regarding claim 14, Miller in view of Nemiroff and Ionescu teaches the electronic device of claim 13.
Miller in view of Nemiroff and Haensch do not discloses the below limitation.
Ionescu discloses wherein the second data includes DC trim data including information about operating characteristics of the first memory device, the fourth data includes direct current (DC) trim data including information about operating characteristics of the second memory device, and the second data and the fourth data are different from each other (Ionescu illustrates in Figure 3 a table for generating a key based on a dc value of a voltage on a device, [0028] “We encrypt the data that needs to be sent, then delete the encryption key, and send the voltage values to Device 2(303), namely 0.6V and 0.3V. Device 2 receives the encrypted data (over the first channel) and generates the decryption key using the voltage values received over the second channel, by using the table of FIG. 3 or a similar table in order to decrypt the received data. This method can be used to generate both symmetrical and asymmetrical encryption/decryption keys, by using tables similar to the one of FIG. 3.”, where the voltage value of 0.3 and o.6 corresponds to a “direct current” voltage trim data on device 1 and device 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller in view of Nemiroff and Haensch to incorporate the teaching of Ionescu to utilize the above feature, with the motivation of generating encryption keys on multiple devices, without transferring the keys, as recognized by (Ionescu Abstract and throughout).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 9893885 B1), hereinafter Miller in view of Nemiroff (US 8971530 B2), hereinafter Nemiroff, Ionescu et. al. (US 20210042243 A1), hereinafter Ionescu and Dutta (US 20080263361 A1), hereinafter Dutta.

Regarding claim 4, Miller in view of Nemiroff and Ionescu teaches the nonvolatile memory device of claim 1, wherein processing of the first data includes insertion of m [random] bits into the first data to generate the first password key, processing of the second data includes insertion of n [random] bits into the second data to generate the second password key, and m and n are natural numbers of 1 or more (Miller Col. 11 line 36-41 “…the reduced set of information has a first plurality of bits stored on the computing device. In process 704, the computing device is configured to derive a cryptographic key, which is represented by a second plurality of bits, using the first plurality of bits. The number of bits for the first plurality of bits is smaller than the number of bits for the second plurality of bits.”, since the number of bits for the first plurality of bits is smaller than the number of bits for the second plurality of bits, then the key is generated from bits representing the first information plus extra bits inserted, Col. 18 line 49-67, Col. 19 line 1-3 disclosing other set of reduced set of information).  
Miller in view of Nemiroff and Ionescu do not disclose insertion of random bits to generate a key.
Dutta discloses insertion of bits into data to generate the key (Dutta [0028] “(random bits inserted into the key derivation and encryption process) and iteration conventionally used to generate a key”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller in view of Nemiroff and Ionescu to incorporate the teaching of Dutta to utilize the above feature, with the motivation of deriving strong cryptographic keys, as recognized by (Dutta).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 9893885 B1), hereinafter Miller in view of Nemiroff (US 8971530 B2), hereinafter Nemiroff, Ionescu et. al. (US 20210042243 A1), hereinafter Ionescu and Entschew (US 20130318354 A1), hereinafter Entschew.

Regarding claim 5, Miller in view of Nemiroff and Ionescu teaches the nonvolatile memory device of claim 1.
Miller in view of Nemiroff and Ionescu do not disclose the below limitation.
Entschew discloses wherein: the memory cell array includes a general memory block and a secure memory block, the general memory block is accessed by a general access command provided from the host, and the secure memory block is accessed by a secure access command provided from the host (Entschew [0217] “…when the ID provider computer system 136 has successfully authenticated itself to the ID token 106, the ID provider computer system 136 is provided with authorization for generating a first asymmetric key pair, for storing at least the first private key on the protected memory area 122, for storing the affiliated public key on the memory area 172, and for reading the generated first public key”, where the ID provider computer system 136, i.e. host, accesses the protected region 122 to store the private/secret key, and the memory area 172, i.e. general region, to store the public key, where access for storing/writing is performed by a computer command, where a command to access a protected memory, e. g. 122, is distinguished from commands to access general, i.e. unprotected, memory area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller in view of Nemiroff and Ionescu to incorporate the teaching of Entschew to utilize the above feature, with the motivation of establishing a secure connection between entities, as recognized by (Entschew [0216).
  
Regarding claim 6, Miller in view of Nemiroff, Ionescu and Entschew teaches the nonvolatile memory device of claim 5, wherein: 
Miller does not explicitly disclose the below limitation.
Nemiroff  discloses the first password key, the second password key, [and the secret key] are stored in the secure memory block (Nemiroff  Col. 4 line 27-30 “…to store the input value and one or more count values in non-volatile memory, according to the method embodiment of the invention illustrated in method 300 of FIG. 3.”, Col. 6 line 43-45 “…the stored count values with the stored input value will generate the same prime numbers that were generated by the embodiment of FIG. 3.”, where the data and the associated numbers are stored in a non-volatile memory block as further disclosed in Col. 7 line 52-63).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate the teaching of Nemiroff to utilize the above feature, with the motivation of decrypting encrypted data information using RSA key pairs, as recognized by (Nemiroff Col. 2 line 5-22).
Miller in view of Nemiroff and Ionescu do not disclose the below limitations.
Entschew discloses the secure memory block is not accessed by the general access command (Entschew [0216-0217] and Figure 1 disclosing the general memory area storing a public key and the protected area 122 storing private key, and further discloses in [0025] the protected area is protected against any unauthorized command and misuse of the protected area “secure storage media for storing the keys used for signature purposes, such that the key material stored in an ID token is protected against misuse, even if the ID token is lost.”, indicating that the command to access, i.e. read/write, the protected area requires a form of authorization that is different from accessing general unprotected memory area), and 
Entschew further discloses the secret key are stored in the secure memory block (Entschew [0217] “…when the ID provider computer system 136 has successfully authenticated itself to the ID token 106, the ID provider computer system 136 is provided with authorization for generating a first asymmetric key pair, for storing at least the first private key on the protected memory area 122, for storing the affiliated public key on the memory area 172, and for reading the generated first public key”, where the ID provider computer system 136, i.e. host, accesses the protected region 122 to store the private/secret key, and the memory area 172, i.e. general region, to store the public key, where access for storing/writing is performed by a computer command, where a command to access a protected memory, e. g. 122, is distinguished from commands to access general, i.e. unprotected, memory area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller in view of Nemiroff and Ionescu to incorporate the teaching of Entschew to utilize the above feature, with the motivation of establishing a secure connection between entities, as recognized by (Entschew [0216).

Regarding claim 7, Miller in view of Nemiroff, Ionescu and Entschew teaches the nonvolatile memory device of claim 6. 
Miller in view of Nemiroff and Ionescu do not explicitly disclose the below limitations.
wherein the public key is stored in the general memory block (Entschew [0217] “…when the ID provider computer system 136 has successfully authenticated itself to the ID token 106, the ID provider computer system 136 is provided with authorization for generating a first asymmetric key pair, for storing at least the first private key on the protected memory area 122, for storing the affiliated public key on the memory area 172, and for reading the generated first public key”, where the ID provider computer system 136, i.e. host, accesses the protected region 122 to store the private/secret key, and the memory area 172, i.e. general region, to store the public key, where access for storing/writing is performed by a computer command, where a command to access a protected memory, e. g. 122, is distinguished from commands to access general, i.e. unprotected, memory area).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller in view of Nemiroff and Ionescu to incorporate the teaching of Entschew to utilize the above feature, with the motivation of establishing a secure connection between entities, as recognized by (Entschew [0216).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 9893885 B1), hereinafter Miller in view of Nemiroff (US 8971530 B2), hereinafter Nemiroff, Ionescu et. al. (US 20210042243 A1), hereinafter Ionescu, and Luchner (US 20200254969 A1), hereinafter Luchner.

Regarding claim 8, Miller in view of Nemiroff and Ionescu teaches the nonvolatile memory device of claim 1.
Miller in view of Nemiroff and Ionescu do not disclose the below limitation.
Luchner discloses wherein encryption data obtained by encrypting data stored in the memory cell array using the secret key is generated, and the encryption data is provided to the host (Luchner [0028] “messages from the client device 152 to server 150 can be encrypted using the private key and vehicle server 150 can decrypt the message using a corresponding public key.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller in view of Nemiroff and Ionescu to incorporate the teaching of Luchner to utilize the above feature, with the motivation of ensuring integrity and confidentiality of the communication, as recognized by (Luchner [0028]).
  
Regarding claim 9, Miller in view of Nemiroff, Ionescu and Luchner teaches the nonvolatile memory device of claim 8.
Miller in view of Nemiroff and Ionescu do not disclose the below limitation.
Luchner discloses wherein the encryption data provided to the host is decrypted, using the public key provided to the host (Luchner [0028] “the application can generate an asymmetrical cryptography key pair (e.g., public/private key pair) to be associated with client device 152 and publish the public key to server 150. Thereafter, messages from the client device 152 to server 150 can be encrypted using the private key and vehicle server 150 can decrypt the message using a corresponding public key. ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller in view of Nemiroff and Ionescu to incorporate the teaching of Luchner to utilize the above feature, with the motivation of ensuring integrity and confidentiality of the communication, as recognized by (Luchner [0028]).

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nemiroff (US 8971530 B2), hereinafter Nemiroff in view of Luchner (US 20200254969 A1), hereinafter Luchner, and Ionescu et. al. (US 20210042243 A1), hereinafter Ionescu.

Regarding claim 17, Nemiroff teaches a service provider interface comprising: 
a decryption circuit; an encryption circuit (Nemiroff Figure 1 Col. 2 line 46-54 “Execution logic 120 is to perform an encryption algorithm, a decryption algorithm, and/or any subset of operations used in an encryption algorithm, in response to instruction logic 110 receiving one or more instructions to encrypt or decrypt information. Execution logic 120 may include any circuitry, logic, or other structures to execute the encryption algorithm, such as any number of arithmetic logic units, shifters, and other structures.”); 
a receiver configured to receive a first signal from an electronic device; and a transmitter configured to provide a second signal to the electronic device, wherein the first signal includes encryption data generated using a [secret] key of the electronic device (Nemiroff Col. 7 line 35-37 “the information encrypted by the other system using the public key may be decrypted using the private key.”, where the receiving system receives encrypted data and sending system transmitting encrypted data), 
wherein the secret key is generated together with a public key by a public-key cryptography algorithm, using a first password key of the electronic device and a second password key of the electronic device, wherein the first password key is generated by processing first data including information [about a memory device] included in the electronic device, wherein the second password key is generated by processing second data different from the first data and including different information [about a memory device] included in the electronic device (Nemiroff Figure 3 illustrates two seeds 316, two data, where one seed 316 is processed to generate a first prime pseudo-random number (PRN) (330-332, 360) and the other seed is processed to generate as second prime pseudo-random number (PRN) (350-352, 362), where the first generated PRN and second generated PRN are used to generate RSA key pair, i.e. public key and private key, Col. 5 line 4-11 “In box 360, the pseudo-random prime number from box 332 is used as the first input to key generator 260. In box 362, the pseudo-random prime number from box 352 is used as the second input to key generator 260. In box 364, key generator generates an RSA key pair using the first input as the first prime number and the second input as the second prime number.”, Col. 4 line 35-36 discloses the two seeds, i.e. two data, are generated based on a true random number, where both seeds generate different prime numbers), and 
wherein the decryption circuit is configured to decrypt the encryption data using the [public] key (Nemiroff Col. 7 line 35-37 “the information encrypted by the other system using the public key may be decrypted using the private key.”, where the receiving system receives encrypted data and sending system transmitting encrypted data).  
Nemiroff does not disclose the below limitation.
Luchner discloses encryption data generated using a secret key and decrypt the encryption data using the public key (Luchner [0028] “the application can generate an asymmetrical cryptography key pair (e.g., public/private key pair) to be associated with client device 152 and publish the public key to server 150. Thereafter, messages from the client device 152 to server 150 can be encrypted using the private key and vehicle server 150 can decrypt the message using a corresponding public key. ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemiroff to incorporate the teaching of Luchner to utilize the above feature, with the motivation of ensuring integrity and confidentiality of the communication, as recognized by (Luchner [0028]).
Nemiroff in view of Luchner do not disclose the  below limitation.
Ionescu discloses information about the memory device for generating keys (Ionescu illustrates in Figure 3 a table for generating a key based on a dc value of a voltage on a device, [0028] “We encrypt the data that needs to be sent, then delete the encryption key, and send the voltage values to Device 2(303), namely 0.6V and 0.3V. Device 2 receives the encrypted data (over the first channel) and generates the decryption key using the voltage values received over the second channel, by using the table of FIG. 3 or a similar table in order to decrypt the received data. This method can be used to generate both symmetrical and asymmetrical encryption/decryption keys, by using tables similar to the one of FIG. 3.”, where the voltage value of 0.3 or o.6 corresponds to a “direct current” voltage trim data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemiroff in view of Luchner to incorporate the teaching of Ionescu to utilize the above feature, with the motivation of generating encryption keys on multiple devices, without transferring the keys, as recognized by (Ionescu Abstract and throughout).

Regarding claim 19, Nemiroff in view of Luchner and Ionescu teaches the service provider interface of claim 17.
Nemiroff does not disclose the below limitation.
Luchner  wherein: the encryption circuit is configured to generate encryption data by encrypting data using the public key, and the second signal includes the encryption data generated by the encryption circuit (Luchner [0028] “the application can generate an asymmetrical cryptography key pair (e.g., public/private key pair) to be associated with client device 152 and publish the public key to server 150. Thereafter, messages from the client device 152 to server 150 can be encrypted using the private key and vehicle server 150 can decrypt the message using a corresponding public key. ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemiroff to incorporate the teaching of Luchner to utilize the above feature, with the motivation of ensuring integrity and confidentiality of the communication, as recognized by (Luchner [0028]).
 
Regarding claim 20, Nemiroff in view of Luchner and Ionescu teaches the service provider interface of claim 17.
Nemiroff does not explicitly disclose the below limitation. 
Luchner discloses wherein the first signal further comprises the public key (Luchner [0028] “the application can generate an asymmetrical cryptography key pair (e.g., public/private key pair) to be associated with client device 152 and publish the public key to server 150. Thereafter, messages from the client device 152 to server 150 can be encrypted using the private key and vehicle server 150 can decrypt the message using a corresponding public key. ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemiroff to incorporate the teaching of Luchner to utilize the above feature, with the motivation of ensuring integrity and confidentiality of the communication, as recognized by (Luchner [0028]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nemiroff (US 8971530 B2), hereinafter Nemiroff in view of Luchner (US 20200254969 A1), hereinafter Luchner, Ionescu et. al. (US 20210042243 A1), hereinafter Ionescu, and Haensch et. al. (US 20160191255 A1), hereinafter Haensch.

Regarding claim 18, Nemiroff in view of Luchner and Ionescu teaches the service provider interface of claim 17.
Nemiroff in view of Luchner do not explicitly disclose the below limitations.
Ionescu disclose [wherein the first data includes unique ID data including production information about the memory device, and] the second data includes direct current (DC) trim data including information about operating characteristics of the memory device (Ionescu illustrates in Figure 3 a table for generating a key based on a dc value of a voltage on a device, [0028] “We encrypt the data that needs to be sent, then delete the encryption key, and send the voltage values to Device 2(303), namely 0.6V and 0.3V. Device 2 receives the encrypted data (over the first channel) and generates the decryption key using the voltage values received over the second channel, by using the table of FIG. 3 or a similar table in order to decrypt the received data. This method can be used to generate both symmetrical and asymmetrical encryption/decryption keys, by using tables similar to the one of FIG. 3.”, where the voltage value of 0.3 or o.6 corresponds to a “direct current” voltage trim data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemiroff in view of Luchner to incorporate the teaching of Ionescu to utilize the above feature, with the motivation of generating encryption keys on multiple devices, without transferring the keys, as recognized by (Ionescu Abstract and throughout).
Nemiroff in view of Luchner and Ionescu do not disclose the below limitation.
Haensch discloses wherein the first data includes unique ID data including production information about the memory device (Haensch [0084] “Specifically, the key is generated during fabrication of the circuit by depositing randomly either metallic or semiconducting carbon nanotubes. Thus, the randomness of the deposited carbon nanotubes (as either semiconducting or metallic) is the “key” itself. As will be described in detail below, once the key is generated during fabrication of the circuit it can be read from the chip and stored by the server.”, where the computerized deposit is performed by inputting random value for depositing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nemiroff in view of Luchner and Ionescu to incorporate the teaching of Haensch to utilize the above feature, with the motivation of  using of carbon nanotubes as an anti-tampering feature, as recognized by (Haensch Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Devadas (US 20120033810 A1) discloses generation of a cryptographic key that depends on fabrication characteristics of the integrated circuit and a multiple bit challenge value.
Mondello (US 20200313890 A1) discloses interleaving a key with pseudo-random bits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705. The examiner can normally be reached Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASSAM A NOAMAN/Examiner, Art Unit 2497